Citation Nr: 0433183	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  02-15 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran, who had active service from November 
1972 to November 1976, appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The Board notes that in a December 1999 rating decision, the 
RO denied the veteran's claim for service connection for a 
cervical spine disorder with radiculopathy.  In July 2000, 
the veteran filed a notice of disagreement as to this denial.  
In a December 2000 decision, the Board remanded this issue to 
the RO for, in pertinent part, the issuance of a statement of 
the case and an opportunity for the veteran to perfect his 
appeal of this issue to the Board.  See Manlincon v. West, 12 
Vet. App. 238 (1998).  Pursuant to the Board's remand, in 
February 2002, the RO issued a statement of the case 
addressing the claim of entitlement to service connection for 
a cervical spine disorder.  The veteran did not file a 
substantive appeal regarding this issue, and as such, the 
issue is not before the Board at this time.  In general, 
rating decisions that are not timely appealed are final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).  
Therefore, the representative's written statements in July 
2003 and in November 2004 that addressed this issue are 
construed as new claims for service connection for a cervical 
spine disorder with right upper extremity radiculopathy, and 
the matter is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

In this case, the Board observes that the veteran has not 
been afforded a VA examination in connection with his claim 
for a bilateral knee disorder.  Service medical records 
indicate that the veteran complained of knee pain on several 
occasions during his period of service and that he was 
diagnosed with chondromalacia in both knees in February 1973.  
Additionally, VA medical records dated in February 2001 
document the veteran's most likely diagnosis as being an 
osteoid osteoma in the right knee, and magnetic resonance 
imaging performed at that time also revealed an abnormal 
signal intensity that was most compatible with myxoid 
degeneration.  However, the evidence of record does not 
include a medical opinion as to whether the veteran has a 
current bilateral knee disorder that is related to his 
symptomatology in service or is otherwise etiologically 
related to his military service.  Therefore, the Board is of 
the opinion that a VA examination and medical opinion are 
necessary for the purpose of determining the nature and 
etiology of any bilateral knee disorder that may be present.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:


The veteran should be afforded a VA 
examination to determine the nature 
and etiology of any bilateral knee 
disorder that may be present.  Any 
and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to identify any 
current bilateral knee disorder.  For 
each current disorder, the examiner 
should indicate whether it is at 
least as likely as not that the 
disorder is etiologically related to 
his symptomatology in service or is 
otherwise related to his military 
service. 

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2003), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.


When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified. 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




